NO. 07-07-0469-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                   JULY 23, 2008
                          ______________________________

                  NICHOLAS ALEXANDER THOMPSON, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. A16958-0611; HONORABLE ROBERT W. KINKAID, JR., JUDGE
                      _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       On November 20, 2006, appellant, Nicholas Alexander Thompson, pleaded no

contest to the offense of driving while intoxicated, third or more offense. Pursuant to a plea

bargain, appellant was sentenced to three years confinement and a fine of $1,000, but the

term of confinement was suspended and appellant was placed on community supervision

for a term of seven years. A special term and condition of community supervision required

appellant to successfully complete a Court Residential Treatment Center (CRTC) program.

Subsequently, on September 19, 2007, the State filed an application to revoke his
community supervision. At the revocation hearing, appellant pleaded “not true” to the

allegations contained in the State’s application to revoke his community supervision. The

trial court found that appellant had violated his terms and conditions of community

supervision, as alleged, and revoked appellant’s community supervision and sentenced

him to a term of confinement of three years in the Institutional Division of the Texas

Department of Criminal Justice. This appeal followed the sentencing. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,



                                              2
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.1




                                                 Mackey K. Hancock
                                                     Justice


Do not publish.




       1
        Counsel shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a
pro se petition for discretionary review. See TEX . R. APP. P. 48.4.

                                             3